DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the second conductors” in line 6.  Parent claim 1 recites “the second stacked body including second insulators and second conductors which are alternately stacked” in lines 19-20, “a second conductor in the first interconnect layer” in lines 25-26, and “a second conductor in a second interconnect layer” in lines 26-27.  Therefore, the term “a second conductor” appears to refer to three 
Since the second conductor in claim 3 does not recite which of these three elements is being referenced, the scope of claim 3 is indefinite. For the purposes of examination, the Examiner has interpreted claim 3 to mean any conductor in electrical contact with a contact structure.
Claim 11 contains claim language similar to claim 3, and is rejected under 35 USC § 112(b) for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (PG Pub. No. US 2018/0261616 A1).
Regarding claim 1, Cho teaches a semiconductor memory comprising:
first and second areas (figs. 3 & 16 among others: BDR, CNR) arranged in a first direction; 
an active region (¶ 0023: CAR) including part of each of the first and second areas (fig. 16: CAR includes portions of BDR and CNR);
a non-active region (¶ 0098: DMR) including part of each of the first and second areas (fig. 16: DMR includes portions of BDR and CNR); 
a first stacked body (¶ 0035: first of a plurality of ST) in the active region (fig. 17: at least a first portion of ST disposed in CAR region), the first stacked body including first insulators (¶ 0036: 116) and first conductors (¶ 0036: EL) which are alternately stacked, each of the first conductors including a terraced portion (figs. 16-17: EL layers in CAR region include terraced end portions) that does not overlap the upper first conductor in the second area (figs. 16-17: terraced portions of EL do not horizontally overlap upper EL in CNR region); 
a plurality of first pillars (¶ 0040: VP) each penetrating the first stacked body in the first area (figs. 16-17), an intersection between the first pillar and the first conductor functions as a memory cell (¶ 0046 & figs. 5A-5B: intersection between VP and EL comprises storage layers DS); 
a first contact (¶ 0061: 156) on a terraced portion of a first conductor in a first interconnect layer (fig. 4B: 156 disposed on terraced portion of EL); 
a second stacked body (¶ 0035: second of a plurality of ST) in the non-active region (fig. 17: at least a second portion of ST disposed in DMR region), the second stacked body including second insulators (116) and second conductors (EL) which are alternately stacked, each of the second conductors including a terraced portion that does not overlap the upper second conductor in the second area (figs. 16-17: terraced portions of EL do not horizontally overlap upper EL in CNR region); and
a second contact (¶ 0045: 172) that is in contact with a second conductor in the first interconnect layer and a second conductor in a second interconnect layer different from the first interconnect layer (¶ 0048-0049 & fig. 4B: 172 in contact with 152 in layer 150 and element 180).


    PNG
    media_image1.png
    449
    617
    media_image1.png
    Greyscale

Regarding claim 3, Cho teaches the memory of claim 1, further comprising a third conductor (¶ 0062: 168) above the first conductors (fig. 4B), wherein: 
the third conductor is electrically connected to the first contact (fig. 4B: 168 connected to 156); and 
no interconnect other than the second conductors is electrically connected to the second contact (fig. 17: no interconnect other than 180 connected to top of 172).

Regarding claim 6, Cho teaches the memory of claim 1, wherein a position of an upper end of the first contact and a position of an upper end of the second contact are substantially equal to each other in a stack direction of the first stacked body (fig. 6A).

Regarding claim 7, Cho teaches the memory of claim 1, wherein the first contact and the second contact include a same material (¶ 0064).

Regarding claim 8, Cho teaches the memory of claim 1, further comprising a plurality of second pillars (VP) each penetrating the second stacked body in the first area (figs. 4B & 16-17: VP penetrates 116/EL stack in DMR portion in CNR region).

Regarding claim 9, Cho teaches the memory of claim 8, further comprising a fourth conductor used as a bit line (BL1), wherein at least one of the first pillars is electrically connected to the fourth conductor, and none of the second pillars is electrically connected to the fourth conductor (figs. 4B & 16-17: VP in CAR region electrically connected to BL1, no VP in DMR region connected to BL1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, and further in view of Soh et al. (PG Pub. No. US 2016/0013129 A1).
Regarding claim 2, Cho teaches the memory of claim 1, wherein the first contact and the second contact are each provided like a pillar (fig. 4B).
Cho is silent to an outside diameter of the second contact is larger than an outside diameter of the first contact in a section parallel to a surface of a substrate.
Soh teaches an upper contact (¶ 0032: CUa, similar to 172 of Cho) disposed on a lower contact (¶ 0032: CB, similar to 156 of Cho), wherein the upper contact has outside diameter larger than an outside diameter of the lower contact (fig. 11: maximum diameter of CUa larger than minimum diameter of CB).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the contacts of Cho with the diameters of Soh, as a means to minimize the formation of undesired contact shorts (Soh, ¶ 0037).

Claims 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Soh.
Regarding claim 10, Cho teaches a semiconductor memory comprising: 
first and second areas (figs. 3 & 16 among others: BDR, CNR) arranged in a first direction;
an active region (¶ 0023: CAR) including part of each of the first and second areas (fig. 16: CAR includes portions of BDR and CNR); 
a non-active region (¶ 0098: DMR) including part of each of the first and second areas (fig. 16: DMR includes portions of BDR and CNR); 
a first stacked body (¶ 0035: first of a plurality ST) in the active region (fig. 17: at least a first portion of ST disposed in CAR region), the first stacked body including first insulators (¶ 0036: 116) and first conductors (¶ 0036: EL) which are alternately stacked, each of the first conductors including a terraced portion (figs. 16-17: EL layers in CAR region include terraced end portions), that does not overlap the upper first conductor in the second area (figs. 16-17: terraced portions of EL do not horizontally overlap upper EL in CNR region); 
a plurality of first pillars (¶ 0040: VP) each penetrating the first stacked body in the first area (figs. 16-17), an intersection between the first pillar and the first conductor functions as a memory cell (¶ 0046 & figs. 5A-5B: intersection between VP and EL comprises storage layers DS); 
a first contact (¶ 0061: 156) on a terraced portion of a first conductor in a first interconnect layer (fig. 4B: 156 disposed on terraced portion of EL); 
a second stacked body (¶ 0035: second of a plurality ST) in the non-active region (fig. 17: at least a second portion of ST disposed in DMR region), the second stacked body including second insulators (116) and second conductors (EL) which are alternately stacked, each of the second conductors including a terraced portion that does not overlap the upper second conductor in the second area (figs. 16-17: terraced portions of EL do not horizontally overlap upper EL in CNR region); and 
a second contact (¶ 0045: 172) that is in contact with at least one of the second conductors in the second area (¶ 0048-0049 & fig. 4B: 172 in contact with 152 in layer 150 and element 180), wherein: 

Cho is silent to an outside diameter of the second contact is larger than an outside diameter of the first contact in a section parallel to a surface of a substrate.
Soh teaches an upper contact (¶ 0032: CUa, similar to 172 of Cho) disposed on a lower contact (¶ 0032: CB, similar to 156 of Cho), wherein the upper contact has outside diameter larger than an outside diameter of the lower contact (fig. 11: maximum diameter of CUa larger than minimum diameter of CB).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the contacts of Cho with the diameters of Soh, as a means to minimize the formation of undesired contact shorts (Soh, ¶ 0037).


    PNG
    media_image1.png
    449
    617
    media_image1.png
    Greyscale


Regarding claim 11, Cho in view of Soh teaches the memory of claim 10, further comprising a third conductor (Cho, ¶ 0062: 168) above the first conductors (Cho, fig. 4B), wherein: 
the third conductor is electrically connected to the first contact (Cho, fig. 4B: 168 connected to 156); and 
no interconnect other than the second conductors is electrically connected to the second contact (Cho, fig. 17: no interconnect other than 180 connected to top of 172).

Regarding claim 14, Cho in view of Soh teaches the memory of claim 10, wherein a position of an upper end of the first contact and a position of an upper end of the second contact are substantially equal to each other in a stack direction of the first stacked body (Cho, fig. 6A).

Regarding claim 15, Cho in view of Soh teaches the memory of claim 10, wherein the first contact and the second contact include a same material (Cho, ¶ 0064).

Regarding claim 16, Cho in view of Soh teaches the memory of claim 10, further comprising a plurality of second pillars (VP) each penetrating the second stacked body in the first area (Cho, figs. 4B & 16-17: VP penetrates 116/EL stack in DMR portion in CNR region).

Regarding claim 17, Cho in view of Soh teaches the memory of claim 16, further comprising a fourth conductor used as a bit line (BL1), wherein at least one of the first pillars is electrically connected to the fourth conductor, and none of the second pillars is electrically connected to the fourth conductor (Cho, figs. 4B & 16-17: VP in CAR region electrically connected to BL1, no VP in DMR region connected to BL1).

Allowable Subject Matter
Claims 5-6 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art fails to teach the limitations stating:
“in the second area, the second conductor in the first interconnect layer has a first terraced portion that does not overlap the upper second conductor, the second conductor in the second interconnect layer has a second terraced portion that does not overlap the upper second conductor, a second conductor in a third interconnect layer different from the first and second interconnect layers has a third terraced portion that does not overlap the upper second conductor”, and “the second contact is in contact with each of the first to third terraced portions” as required by claims 5-6 and 12-13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894